DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 6 and 15, it recites the limitation "further comprising removing the support from the channel as the surgical fastener is deployed". It is not clear to the examiner how the support is removed from the channel as the surgical fastener is deployed if claim 1 lines 4-5 and claim 12 lines 6-7 states “deploying the surgical fastener while the support is at least partially located in the channel”. It appears that claims 1 and 12 keeps the support in the channel during deployment while claims 6 and 15 states the opposite which is removing the support from the channel during 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 7-9, 12-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jimenez (US Pub No. 2013/0338706).
	Regarding claim 1, Jimenez discloses (Figures 11A-11B) a method of applying a surgical fastener (Figure 11A) (Paragraph 0093), the method comprising: inserting a support (795) into a channel (channel of 790 as shown in Figures 11A-11B) formed in and extending along at least a portion of a length of a coil winding of a coil fastener (790) (Paragraph 0093); deploying the surgical fastener while the support is at least partially located in the channel (Figure 11A) (Paragraph 0093).
	


    PNG
    media_image1.png
    676
    641
    media_image1.png
    Greyscale











Regarding claim 2, further comprising inserting the support into the channel through a hole (see annotated figure above) formed in a proximal surface of a head (see annotated figure above) of the coil fastener.
Regarding claim 3, wherein the hole is radially offset from a central portion of the head (clearly shown in the annotated figure above).
Regarding claim 4, further comprising rotating the fastener as it is deployed (Paragraph 0027).
clearly shown in Figures 11A-11B).
Regarding claim 7, further comprising removing the support from the channel after the surgical fastener is deployed (Paragraph 0093).
Regarding claim 8, wherein inserting the support into the channel includes inserting the support through a proximal end of the channel (Figures 11A-11B) (Paragraph 0093).
Regarding claim 9, wherein the channel of the coil winding is an internal channel of the coil winding (clearly shown in Figures 11A-11B).
Regarding claim 12, Jimenez discloses (Figures 11A-11B) a method of applying a surgical fastener (Figure 11A) (Paragraph 0093), comprising: inserting a support (coil of 795) of a surgical fastener deployment system (795) into a channel (channel of 790 as shown in Figures 11A-11B) formed in and extending along at least a portion of a length of a coil winding of a coil fastener (790) (Paragraph 0093); wherein the support is inserted through an opening formed in a head of the coil fastener (see annotated figure above) (Paragraph 0093); deploying the surgical fastener with the surgical fastener deployment system while the support is at least partially located in the channel (Figure 11A) (Paragraph 0093).
Regarding claim 13, wherein the opening is radially offset from a central portion of the head (clearly shown in the annotated figure above).
Regarding claim 14, further comprising rotating the fastener as it is deployed (Paragraph 0027).
Paragraph 0093).
Regarding claim 17, wherein inserting the support into the channel includes inserting the support through a proximal end of the channel (Figures 11A-11B) (Paragraph 0093).
Regarding claim 18, wherein the channel of the coil winding is an internal channel of the coil winding (clearly shown in Figures 11A-11B).

Claims 1, 6, 10, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (US Patent No. 5,810,851).
Regarding claim 1, Yoon discloses (Figures 1-9) a method of applying a surgical fastener (Figure 1) (Col. 7, lines 40-67 and Col. 8, lines 1-18), the method comprising: inserting a support (22) (Figure 4) into a channel (channel of 24 as shown in Figure 1) formed in and extending along at least a portion of a length of a coil winding of a coil fastener (24) (Col. 6, lines 1-65); deploying the surgical fastener while the support is at least partially located in the channel (Figures 6-8) (Col. 7, lines 40-67 and Col. 8, lines 1-18).
Regarding claim 6, further comprising removing the support from the channel as the surgical fastener is deployed (clearly shown in Figures 6-9) (Col. 7, lines 40-67 and Col. 8, lines 1-18).
Regarding claim 10, wherein the channel of the coil winding is an external channel (clearly shown in Figures 1 and 6).

    PNG
    media_image2.png
    654
    870
    media_image2.png
    Greyscale


Regarding claim 12, Yoon discloses (Figures 1-9) a method of applying a surgical fastener (Figure 1) (Col. 7, lines 40-67 and Col. 8, lines 1-18), comprising: inserting a support (26) (Figure 4) of a surgical fastener deployment system (22) into a channel (channel of 24 as shown in Figure 1) formed in and extending along at least a portion of a length of a coil winding of a coil fastener (24) (Col. 6, lines 1-65); wherein the support is inserted through an opening formed in a head of the coil fastener (see annotated figure above) (Col. 6, lines 1-65); deploying the surgical fastener with the Figures 6-8) (Col. 7, lines 40-67 and Col. 8, lines 1-18).
Regarding claim 15, further comprising removing the support from the channel as the surgical fastener is deployed (clearly shown in Figures 6-9) (Col. 7, lines 40-67 and Col. 8, lines 1-18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez (US Pub No. 2013/0338706) as applied to claims 1 and 12 above, and further in view of Edick (US Pub No. 2015/0157767).
Regarding claims 11 and 20, Jimenez discloses the invention of claims 1 and 12 above including the coil winding being made of a magnesium alloy (Paragraph 0066) but fails to disclose the magnesium alloy being 5.0%-25.5% by weight dysprosium, 
Edick, in the analogous art of magnesium alloy implants, teaches (Figure 1) a stent (20) that is made of magnesium alloy (Paragraph 0006) having  0% -8.0% by weight dysprosium (Paragraph 0010) [Meets the limitation of 5.0%-25.5%], 0% - 4.5% by weight neodymium (Paragraph 0008) [Meets the limitation of 0.01%-5%], 0% - 1.5% by weight zinc (Paragraph 0018) [Meets the limitation of 0.1%-3.0%], and 0.1% - 1.5% by weight zirconium (Paragraph 0016) [Meets the limitation of 0.1%-2.0%]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnesium alloy of Jimenez to have 0% -8.0% by weight dysprosium, 0% - 4.5% by weight neodymium, 0% - 1.5% by weight zinc, and 0.1% - 1.5% by weight zirconium as taught by Edick, in order to have the mechanical properties and degradation rate to be tailored to maintain desired mechanical properties over a desired period of time and an optimal bioerosion rate and also, to improve ductility and prevent the implant from losing its mechanical integrity (Edick, Paragraphs 0003 and 0025).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jimenez (US Pub No. 2013/0338706) as applied to claim 12 above, and further in view of Kortenbach (US Pub No. 2003/0208211).
Regarding claim 19, Jimenez discloses the invention of claim 12 above except for the head being composed of a bioabsorbable material.
Figure 2) a tissue fastener (10) that is made of a bioabsorbable material (Paragraph 0029). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the head of Jimenez to have been made of a bioabsorbable material as taught by Kortenbach, in order to have the coil fastener absorb into the body and fasten the tissue segments together for an amount of time sufficient for the segments to grow into one another (Kortenbach, Paragraph 0029).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771